Citation Nr: 0523872	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-00 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
right knee strain, currently rated as 10 percent disabling.

2. Entitlement to a higher initial rating for degenerative 
joint disease of the lumbar spine, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran testified before the 
undersigned Judge at the RO in Nashville, Tennessee in 
November 2003.  In September 2004, the Board remanded this 
matter for further development.


FINDINGS OF FACT

1.  The veteran's subjective complaints involving his right 
knee problems are daily, constant pain with swelling and 
instability; clinical findings of the right knee showed no x-
ray evidence of degenerative arthritis of the right knee, 
range of motion as 0 degrees to extension and 110 degrees to 
flexion with pain, and no evidence of instability or 
subluxation. 

2.  Clinical evidence for the lumbar spine disability 
demonstrates range of motion as 70 degrees forward flexion 
with pain and no findings of intervertebral disc syndrome, 
muscle spasm or guarding.  

3.  Degenerative joint disease of the lumbar spine fails to 
demonstrate limitation of flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees, 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.   


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation for 
right knee strain, in excess of 10 percent, have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261, 5257 
(2004).  

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(prior to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5242 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.  

In the instant case, the initial unfavorable agency decisions 
were made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following the Board remand in September 2004, the RO notified 
the veteran of the evidence and information necessary to 
substantiate all of the claims on appeal in an October 2004 
VCAA letter.  The VA fully notified the veteran of what is 
required to substantiate such claims in the letter combined 
with the June 2005 supplemental statement of the case (SSOC).  
Together, the VCAA letter and SSOC provided the veteran with 
a summary of the evidence, the applicable laws and 
regulations and a discussion of the facts of the case.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  No other evidence has been identified 
by the veteran.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA treatment records and private medical 
records, VA examination reports dated in June 2001 and 
February 2003, and written statements and testimony from the 
veteran.  As VA examinations and other medical evidence are 
of record, the Board finds no further VA examination 
necessary in this case.  It does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Disability Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

Disability evaluations are based on functional impairment. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right Knee Strain 

Service-connection for right knee strain was granted in a 
November 1988 rating decision.  At that time, the RO assigned 
a 10 percent evaluation under Diagnostic Code 5257.  
38 C.F.R. § 4.71a (2004).  Diagnostic Code 5257 contemplates 
other impairment of the knee such as recurrent subluxation or 
lateral instability.  A 10 percent rating is assigned for 
slight impairment.  A 20 percent rating is assigned for 
moderate impairment, and a maximum rating of 30 percent is 
assigned for severe impairment.  Therefore, for an increased 
evaluation under Diagnostic Code 5257, there must be evidence 
of moderate impairment such as moderate recurrent subluxation 
or moderate lateral instability.  Id.

Pertinent medical evidence includes two VA examination 
reports and a private medical report.  VA examination report 
dated in June 2001 indicated that the veteran reported 
stiffness and instability in the right knee, and crepitus 
when walking or squatting.  The veteran complained that he 
could not support his weight on his right leg or knee.  
However, clinical findings on examination revealed no 
erythema or swelling, or ligament instability on any of the 
knee.  Moreover, no crepitus was noted during range of motion 
testing.  

Private medical record from Tullahoma Orthopaedics and Sports 
Medicine dated in December 2002 revealed tenderness over the 
medial joint line, as well as running up the medial side of 
the patella.  The report also noted that MRI in September 
2001 found Grade I and II intrasubstance posterior horn 
medial meniscus.  However, the rest of the examination was 
reported as normal. 

VA examination report dated in February 2003 with March 2003 
addendum noted no medial and lateral collateral ligament 
movement on examination, despite subjective complaints of 
stiffness, instability and fatigability and also noted that 
the veteran wore a right knee brace.  Drawer sign and 
McMurray's test were negative. 

Upon review, despite the subjective complaints noted in the 
medical records and from the veteran's testimony, there is 
unquestionably no clinical evidence in either VA examination 
report or the private medical record showing moderate 
recurrent subluxation or lateral instability to warrant a 20 
percent or higher rating under Diagnostic Code 5257.  Neither 
VA examination report indicated that there was clinical 
evidence of recurrent subluxation or lateral instability, and 
the private medical report only showed tenderness along the 
medial joint line and side of the patella and Grade I and II 
intrasubstance posterior horn medial meniscus.  These 
findings provide a basis for a 10 percent rating, but do not 
provide a basis for 20 percent under Diagnostic Code 5257. 

There are situations in which the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Here, Diagnostic Code 5257 is not 
predicated on loss of range of motion, and it would be 
reasonable to conclude that provisions such as 38 C.F.R. §§ 
4.40, 4.45, and 4.59 with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  

As for other diagnostic codes, the Board notes that the 
veteran and his representative have asserted in written 
statements during the appeal, and in testimony before the 
undersigned Judge, that the veteran should be entitled to a 
separate rating for degenerative arthritis of the right knee.  
According to the U.S. Court of Appeals for Veterans Claims 
(Court) and VA General Counsel, other impairment of the knee 
due to instability or recurrent subluxation as evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is a separate 
and distinct disability from arthritis of the knees 
(Diagnostic Codes 5003, 5010) and limitation of either 
flexion (Diagnostic Code 5260) or extension of the knees 
(Diagnostic Code 5261).  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994), VAOPGCPREC 23-97 (1997), VAOPGPREC 9-98 
(1998), VAOPGPREC 9-04 (2004).  As such, separate ratings are 
permitted, if there is evidence of degenerative arthritis.  

In this case, there is conflicting evidence as to whether the 
veteran has degenerative arthritis in the right knee.  VA 
examination report dated in June 2001 indicated that x-ray 
evidence showed some early degenerative changes and narrowing 
of the medial compartment of the knee.  However, the private 
medical report dated in December 2002 and VA examination 
report dated in February 2003 with March 2003 addendum made 
no findings of degenerative arthritis.  The VA examination 
report in February 2003 with March 2003 addendum specifically 
found that the only suggestion of degenerative change present 
was a very miniscule spur, which appeared to have been 
developing at the upper inferior margin of the patella but 
which was determined to be of doubtful significance.  The 
examiner opined that the right knee spur had not changed or 
progressed since the previous examination.

Reviewing the medical evidence, it appears that the 
degenerative changes referred to by the June 2001 VA examiner 
was the development of a very miniscule spur, as noted by the 
February VA examiner.  The later examiner concluded, in 
essence, that spur was not evidence of degenerative 
arthritis.  In addition, the private medical report in 
December 2002 failed to note any degenerative arthritis on 
examination, or from the September 2001 MRI report.  
Therefore, based upon the above evidence, objective clinical 
records fail to show degenerative arthritis to warrant a 
separate rating under Diagnostic Codes 5003, 5010.  38 C.F.R. 
§ 4.71a (2004).

While the veteran is not entitled to a separate, additional 
rating, the Board will consider whether he is entitled to a 
20 percent or higher rating when applying the evidence to 
other, pertinent diagnostic codes.  Diagnostic Code 5260 
assigns a 30 percent rating for flexion limited to 15 
degrees; a 20 percent rating for flexion limited to 30 
degrees; a 10 percent rating for flexion limited to 45 
degrees; and a noncompensable rating for flexion limited to 
60 degrees.  Diagnostic Code 5261 addresses limitation of 
extension of the leg, and assigns a 20 percent rating for 
extension limited to 15 degrees; a 10 percent rating for 
extension limited to 10 degrees, and a noncompensable rating 
for extension limited to 5 degrees.  The average normal range 
of motion is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  
VA General Counsel recently held that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for the same 
joint. VAOPGCPREC 9-04 (2004).  

As noted above, the Board must consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 
4.59; see DeLuca, supra.  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2004).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  Regarding the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2004).  The intent of 
the schedule is to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59. (2004).

Upon review, despite the veteran's subjective complaints, the 
medical records during the claims period, particularly the 
two VA examination reports dated in June 2001 and February 
2003, and the private medical report dated in December 2002, 
do not indicate limitation of flexion of the right knee to 
warrant a 20 percent evaluation under Diagnostic Code 5260, 
even when Deluca factors are considered.  The June 2001 VA 
examination report noted normal range of motion.  The 
December 2002 private medical report failed to note any 
limitation of motion on examination.  In fact, the greatest 
limitation of motion noted in the medical evidence was to 110 
degrees with pain in the February 2003 VA examination report 
with March 2003 addendum.  While the Board acknowledges that 
the veteran's range of flexion has decreased since the June 
2001 VA examination report, the veteran's flexion limitation 
must be 30 degrees for a 20 percent evaluation.  38 C.F.R. 
§ 3.71a, Diagnostic Code 5260 (2004).  Moreover, there was no 
limitation of extension noted on any clinical testing to 
warrant a 20 percent evaluation under Diagnostic Code 5261.  
Extension was never less than 0 degrees in the medical 
records, including the most recent VA examination report 
dated in February 2003 with March 2003 addendum, even when 
Deluca factors are considered.  

In sum, although the medical evidence noted subjective 
complaints of pain on range of motion testing, the objective 
clinical evidence failed to demonstrate limitation of motion 
to warrant a higher evaluation under Diagnostic Codes 5260 or 
5261.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that the veteran is not entitled to 
an evaluation in excess of 10 percent under Diagnostic Code 
5257, a separate evaluation for degenerative arthritis under 
Diagnostic Codes 5003, 5010,  or in excess of 10 percent 
under any other pertinent diagnostic criteria.  

Degenerative Joint Disease of the Lumbar Spine

In February 2001, the Board received a service connection 
claim for lower back disorder.  In an August 2001 rating 
decision, the RO granted service connection for degenerative 
joint disease of the lumbar spine and assigned a 
noncompensable rating.  The veteran filed a notice of 
disagreement.  In an April 2003 rating decision, the RO 
increased the rating to 10 percent, effective from the date 
of claim.  The issue before the Board is whether the veteran 
is entitled to a higher initial disability rating for his 
degenerative joint disease of the lumbar spine (lumbar spine 
disability).  As in this case, when the veteran's disability 
rating claim has been in continuous appellate status since 
the original grant of his claim, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  As the RO has provided the 
veteran notice of both the old and the new rating criteria in 
the statement of the case and the supplemental statement of 
the case, the Board my proceed, applying both the old 
criteria of the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain the appropriate 
disability rating.  

For the lumbar spine disability, the veteran is assigned a 10 
percent evaluation under Diagnostic Code 5010.  Diagnostic 
Code 5010, traumatic arthritis, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a (2004).  
Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).  

Under the pre- September 26, 2003 criteria, limitation of 
motion of the lumbar spine was rated under Diagnostic Code 
5292.  Under Diagnostic Code 5292, a 10 percent evaluation is 
warranted for slight limitation of motion of the lumbar 
spine.  A 20 percent evaluation is warranted for moderate 
limitation of motion and 40 percent evaluation for severe 
limitation of motion.  38 C.F.R. § 4.71a.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note (2) (2004).  

VA examination report dated in June 2001 noted complaints of 
pain and stiffness after walking a mile or when the veteran 
got up in the morning.  He took ibuprofen and muscle 
relaxants to feel better.  Examination revealed appropriate 
spinal cord with some tenderness at the lumbar spine.  
Muscles lateral to the lumbar spine were slightly tight.  
Range of motion testing was normal.  The examiner indicated 
that the veteran's back pain might be the result of L5 
radiculopathy/nerve compression.  

Private medical report dated in December 2002 noted 
complaints of back pain.  The examiner noted that the veteran 
worked for the railroad as a switchman and climbed.  He 
hunted and otherwise remained active but complained of 
stiffness and aching.  Examination revealed muscular back 
pain.  Reflexes were normal.  MRI of the lumbar spine in 
September 2001 was negative.  The examiner diagnosed the 
veteran as having low back pain.

VA examination report dated in February 2003 with March 2003 
addendum, indicated that the veteran reported low back pain 
and stiffness.  The pain lasted for several hours and was 
aching dull pain.  The veteran took ibuprofen with good 
response and no side effects.  Flare-ups occurred four to 
five days a week and lasted several hours.  

Examination revealed no postural abnormalities or fixed 
deformities.  The veteran had normal sharp-dull discretion in 
the lower extremities bilaterally.  Lower extremity strength 
on the left side was 5 out of 5, and the right side was 4 out 
of 5.  Reflexes were 2+ and equal bilaterally.  No 
neurological defects were noted on examination.  Range of 
motion of the lumbar spine noted flexion limited to 80 
degrees with pain at 70 degrees, extension to 30 degrees, 
rotation to 15 degrees bilaterally, and lateral movement to 
35 degrees bilaterally.  X-ray findings noted mild lumbar 
lordosis, otherwise normal lumbar spine.  

Upon review, despite the veteran's subjective complaints, the 
medical records during the claims period, particularly the 
two VA examination reports dated in June 2001 and February 
2003, and the private medical report dated in December 2002, 
do not indicate moderate limitation of motion of the lumbar 
spine to warrant a 20 percent evaluation under the old 
criteria of Diagnostic Code 5292, even when Deluca factors 
are considered.  The greatest limitation of motion noted in 
the medical evidence was to 70 degrees flexion with pain in 
the February 2003 VA examination report with March 2003 
addendum.  While the Board acknowledges that the veteran's 
range of flexion has decreased since the June 2001 VA 
examination report, extension and rotation remains normal.  
In addition, flexion was only 20 degrees below normal, even 
with Deluca factors considered.  As such, although the 
medical evidence noted subjective complaints of pain on range 
of motion testing, the objective clinical evidence failed to 
demonstrate moderate limitation of motion to warrant a 20 
percent or higher evaluation under Diagnostic Code 5292 under 
the old criteria.  38 C.F.R. § 4.71a (effective prior to 
September 26, 2003).

As for other diagnostic codes, effective prior to September 
26, 2003, Diagnostic Code 5295 provided a 10 percent rating 
for lumbosacral strain with characteristic pain on motion.  
The next higher rating of 20 percent was warranted for 
lumbosacral strain with musclespasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  Neither muscle spasm nor loss of lateral 
spine motion was shown on VA or private examinations in 2001, 
2002 and 2003, and there is no basis for assigning a rating 
higher than 10 percent under the old criteria for rating 
lumbosacral strain.

There is no clinical evidence of intervertebral disc syndrome 
of the lumbar spine.  The private medical record submitted by 
the veteran dated in December 2002 noted negative findings 
involving the lumbar spine on a September 2001 MRI report.  
In addition, both VA examination reports noted normal lumbar 
spine x-ray findings, other than degenerative arthritis.  
There were no neurological deficits indicative of 
intervertebral disc syndrome in the examinations.  Therefore, 
the veteran's lumbar spine disability did not warrant 
consideration under the criteria of Diagnostic Code 5293, in 
effect prior to the September 2002 and September 2003 
revisions.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002, and September 26, 
2003).

Under the new rating formula, the RO correctly rated the 
lumbar spine disability under Diagnostic Code 5242 for 
degenerative arthritis of the spine.  Under the General 
Rating Formula for Diseases and Injuries of the Spine, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2004)).

Applying the clinical evidence to Diagnostic Code 5242, there 
was no finding showing limitation of  flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2004)).  There 
was no clinical finding of limitation of motion until the 
most recent VA examination report dated in February 2003, 
with addendum dated in March 2003, which noted that forward 
flexion was to 80 degrees and only painful from 70.  

Despite the assertions by the veteran's representative that 
there was evidence of muscle spasms, there were actually no 
findings of muscle spasm in any clinical evidence, nor 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Therefore, the veteran's symptomatology involving the lumbar 
spine does not warrant a 20 percent rating under Diagnostic 
Code 5242, even when Deluca factors are considered.  Again, 
the evidence does not show intervertebral disc syndrome, and, 
therefore, rating under the formula for intervertebral disc 
syndrome is inappropriate.

In sum, although the medical evidence noted subjective 
complaints of pain on range of motion testing, the objective 
clinical evidence failed to demonstrate limitation of motion 
to warrant a higher rating under Diagnostic Code 5292 under 
the old criteria, or Diagnostic Code 5242 of the new 
criteria, even when Deluca factors were considered.  

III. Conclusion

The above determinations are based upon consideration of 
applicable provisions of the rating schedule. Additionally, 
however, there is no showing that the veteran's right knee 
and lumbar spine disabilities currently under consideration 
reflect so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher evaluations on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2004).  
Although the veteran reports that he lost time from work, on 
examination in 2003 he reported that his pain kept him from 
working overtime.  This does not reflect marked interference 
with employment, and frequent hospitalization is not shown.  
The Board finds no reason to remand the case to the RO to 
consider referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1).

In summary, the Board concludes that the preponderance of the 
evidence is against increased rating for right knee strain, 
or for a higher initial rating for lumbar spine disability.  
Since the preponderance of the evidence is against these 
claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, those claims are denied. 








	(CONTINUED ON NEXT PAGE)





ORDER

1.  Entitlement to an increased rating for residuals of a 
right knee strain, currently rated as 10 percent disabling, 
is denied.

2.  Entitlement to a higher initial rating for degenerative 
joint disease of the lumbar spine, currently rated as 10 
percent disabling, is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


